Case 5:20-cv-02371-PA-DFM Document 8 Filed 02/24/21 Page 1 of 1 Page ID #:27


                                                                     JS-6



                     UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA
                           EASTERN DIVISION



 WALTER ELIYAH THODY,                   Case No. ED CV 20-02371-PA (DFM)

         Petitioner,                    JUDGMENT

            v.

 UNITED STATES OF AMERICA,

         Respondent.



      Pursuant to the Court’s Order Accepting the Report and
Recommendation of United States Magistrate Judge,
      IT IS ADJUDGED that the Petition is denied and this action dismissed
without prejudice.


 Date: February 24, 2021                 ___________________________
                                         PERCY ANDERSON
                                         United States District Judge
